UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6549


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

              v.

WALTER JAMES BROWN, II, a/k/a J Chill,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:08-cr-00150-D-1)


Submitted: October 26, 2018                                   Decided: December 3, 2018


Before GREGORY, Chief Judge, RICHARDSON and QUATTLEBAUM, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Walter James Brown, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter James Brown, II, appeals the district court’s order denying his motions for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012). In 2009, Brown pleaded

guilty to possession with intent to distribute more than five grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006), and the district court sentenced him

to 300 months’ imprisonment. Brown’s first § 3582(c)(2) motion sought a reduction

based on Amendment 750 to the United States Sentencing Guidelines.                See U.S.

Sentencing Guidelines Manual app. C, amend. 750 (effective Nov. 1, 2011). His second

motion sought an additional reduction under Amendment 782 to the United States

Sentencing Guidelines. See USSG supp. to app. C, amend. 782 (effective Nov. 1, 2014).

Both amendments apply retroactively, see USSG § 1B1.10, and combine to reduce

Brown’s advisory Sentencing Guidelines range to 262 to 327 months’ imprisonment.

       In denying Brown’s § 3582(c)(2) motions, the district court applied a higher

Sentencing Guidelines range of 324 to 405 months’ imprisonment. Although the district

court’s order was primarily based on the protection of the public, we find that the district

court’s reliance on an incorrect Guidelines range nevertheless represents an abuse of

discretion. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016) (stating

standard of review). We therefore vacate the district court’s order and remand for

consideration of Brown’s § 3582(c)(2) motions using the proper Guidelines range. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            VACATED AND REMANDED
                                             2